DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Per MPEP §606.01, where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment.
Accordingly, the application has been amended as follows:
TITLE
	

	
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 1, Dong et al. (US 
a first compartment (9, 10), for receiving agricultural matter from an external source (para. [0022]), a second compartment (1), for processing agricultural matter (para. [0030]), and a third compartment (26), for receiving processed agricultural matter (para. [0030]); 
a first re-sealable airtight seal (16, 17), disposed between the first compartment and the second compartment (fig. 1), and a second re-sealable airtight seal (23, 24), disposed between the second compartment and the third compartment, through which agricultural matter passes (fig. 1); 
a vacuum, operably connected to the second compartment, that evacuates air from at least the second compartment (36); 
a gas supply, operably connected to at least the second compartment, that provides gas to the second compartment (para. [0024]);
a plasma ionizer (2), operably associated with the second compartment (fig. 1), that ionizes gas in the second compartment into a plasma (para. [0025]); 
an RF generator (38) configured to provide a plasma striking voltage and operating power (para. [0025]); and
a first sheet (3) that moves agricultural matter within the second compartment (para. [0029]).

Furthermore, Roddewig (US 4,974,334 A) teaches the first sheet is a ridged sheet (40), operably connected to a first actuator (38), that moves agricultural matter (110) within the second compartment (col. 8, lines 22-25); and a second ridged sheet (42), operably connected to a second actuator (38), that moves agricultural matter (110) within the second compartment (col. 8, lines 22-25).
With regard to independent claims 8 and 15, Dong et al. additionally teach at least one pair of electrodes (discharging pole plates 45 of the electric discharging apparatus 2) disposed about the second compartment; the at least one pair of electrodes being capable of ionizing a gas to create a plasma environment (para. [0025]).
However, the prior art does not teach the combined limitations of the claimed invention, specifically: with regard to claim 1, the010-9313-7881/1/AMERICAS first actuator connected to a side of the first ridged sheet and configured to move the first ridged sheet, such that the first ridged sheet moves agricultural matter within the second compartment; and the second actuator connected to a side of the second ridged sheet at a location opposite the first actuator, wherein the second actuator is configured to move the second ridged sheet, such that the second ridged sheet moves agricultural matter within the second compartment; with regard to claims 8 and 15, the at least one pair of electrodes .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647